DETAILED ACTION
This office action is response to an RCE filed on 11/18/2022.
Response to Amendment
1.	Claims 1-5, 8-12 and 15-19 have been amended.
2.	Claims 6-7, 13-14 and 20 have been cancelled. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 8-10 and 15-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 11, 15 and 18 are rejected under 35 U.S.C 103 (a) as being unpatentable over ZHANG et al. (hereinafter, “ZHANG”; 20210044403) in view of Xiao et al. (hereinafter, “Xiao”; 20220150019).
In response to claims 1 and 15,
ZHANG teaches a user equipment (UE) comprising: a processor, and a transceiver coupled to the processor, the transceiver configured to (paragraph 832, processor is equated to a processor and a transceiver, paragraph 832 teaches this limitation): 
receive a radio resource control (RRC) message including information about a plurality of transmission configuration indicator (TCI) (paragraph 433, configuring is equated to receiving, configuring TCI pool by an RRC message teaches this limitation);
receive a via medium access control-control element (MAC-CE), including information activating a set of TCI states in the plurality of TCI states (paragraph 433, TCI pool is equated to TCI state, MAC-signaling is interpreted as receiving MAC-CE, tci-StatesPDCCH and tci-StatesPDSCH is equated to information, configuring MAC-CE signaling for activating tci-StatesPDCCH and tci-StatesPDSCH for one of the TCI pool teaches this limitation); and 
wherein the MAC-CE is configured to activate the set of TCI states for an 
indicated component carrier (CC) (paragraph 433, tci-StatesPDCCH, tci-StatesPDSCH are also equated to indicated component carrier (CC), configuring MAC-CE signaling for activating tci-StatesPDCCH and tci-StatesPDSCH for one of the TCI pool teaches this limitation), and 
wherein the indicated CC corresponds to a first CC or a second CC (paragraph 433, tci-StatesPDCCH, tci-StatesPDSCH can be considered as either a first or a second CC). 
ZHANG does not teach explicitly about receive a downlink control information 
(DCI) including information about a TCI state in the set of TCI states. 
Xiao teaches receive a downlink control information (DCI) including information 
about a TCI state in the set of TCI states (paragraph 51, indicating is interpreted as receiving by a UE, TCI States are equated to a set of TCI state, TCI states is interpreted as a TCI is included in set of TCI states, using TCI states in a DCI teaches DCI includes about TCI states),
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify ZHANG to receive a downlink control information (DCI) including information about a TCI state
in the set of TCI states as taught by Xiao. The motivation for doing so would be to use plurality of codewords and mapping the code words with DMRS ports for supporting multiple communication system. 
In response to claims 4, 11 and 18,
ZHANG teaches wherein the information activating the set of TCI states is 
related to a physical downlink shared channel (PDSCH) reception (paragraph 433, configuring TCI state pool for tci-StatesPDSCH teaches this limitation). 
In response to claim 8, 
ZHANG teaches a base station (BS), the BS comprising: a processor configured to (paragraph 269, TRP is equated to a base station, paragraph 833, processor is equated to a processor): 
generate a radio resource control (RRC) message including information about a plurality of transmission configuration indicator (TCI) states (paragraph 429, notifying is equated to generating, paragraph 433, configuring is equated to receiving, configuring TCI pool by an RRC message teaches this limitation):  
generate a medium access control-control element (MAC-CE) including
information activating a set of TCI states in the plurality of TCI states (paragraph 429, notifying is equated to generating, paragraph 433, TCI pool is equated to TCI state, MAC-signaling is interpreted as receiving MAC-CE, tci-StatesPDCCH and tci-StatesPDSCH is equated to information, configuring MAC-CE signaling for activating tci-StatesPDCCH and tci-StatesPDSCH for one of the TCI pool teaches this limitation); and 
wherein the MAC-CE is configured to activate the set of TCI states for 
an indicated component carrier (CC) (paragraph 433, tci-StatesPDCCH, tci-StatesPDSCH are also equated to indicated component carrier (CC), configuring MAC-CE signaling for activating tci-StatesPDCCH and tci-StatesPDSCH for one of the TCI pool teaches this limitation), and 
wherein the indicated CC corresponds to a first CC or a second CC (paragraph 433, tci-StatesPDCCH, tci-StatesPDSCH can be considered as either a first or a second CC); and
a transceiver, operably coupled to the processor, the transceiver configured to: transmit the RRC message (paragraph 832, processor is also equated to a transceiver, paragraph 429, notifying is equated to transmitting, paragraph 433 teaches using RRC message);
transmit the MAC-CE (paragraph 429, notifying is equated to transmitting, paragraph 433, teaches using MAC-CE);
ZHANG does not teach explicitly about to generate downlink control information 
(DCI) including information about a TCI state in the set of TCI states; and to transmit 
the DCI.
Xiao teaches generate downlink control information (DCI) including information 
about a TCI state in the set of TCI states (paragraph 51, indicating is interpreted as generating, TCI States is equated to a set of TCI state, TCI states is interpreted as a TCI is included in set of TCI states, using TCI states in a DCI teaches DCI includes about TCI states); 
transmit the DCI (paragraph 51, indicating is also equated to transmitting).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify ZHANG to generate
downlink control information (DCI) including information about a TCI state in the set of TCI states; and to transmit the DCI as taught by Xiao. The motivation for doing so would be to use plurality of codewords and mapping the code words with DMRS ports for supporting multiple communication system. 
Claims 2, 9 and 16 are rejected under 35 U.S.C 103 (a) as being unpatentable over ZHANG et al. (hereinafter, “ZHANG”; 20210044403) in view of Xiao et al. (hereinafter, “Xiao”; 20220150019) and in further view of GUAN et al. (hereinafter, “GUAN”; WO 2020029725). (For citation purpose, examiner has used English translation of WO 2020029725. The filing date for WO 2020029725 is July/04/2019, therefore, it qualifies as a prior art under 35 U.S.C 103 (a)).
In response to claim 2 and 16,
ZHANG teaches wherein the transceiver is configured to (paragraph 832, processor is equated to a processor and a transceiver):
ZHANG and Xiao don’t teach explicitly about to receive a message including 
a plurality of lists of CCs, and wherein the first CC is a first subset list among 
the plurality of list, and the second CC is a second subset list among the plurality of 
lists. 
GUAN in view of ZHANG and Xiao teaches receive a message including 
a plurality of lists of CCs (paragraph 566, TCI states with multiple CCs is equated to a plurality of lists of CCs, paragraph 567, configuring TCI states in an RRC message by a network device is read as the UE receives a message), and
wherein the first CC is a first subset list among the plurality of list, and the 
second CC is a second subset list among the plurality of lists (paragraphs 566-567, list of multiple CCs is interpreted as using plurality of list, predetermined CC group is read as interpreted as a subset of first and second CC). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify ZHANG and Xiao to receive a message including a plurality of lists of CCs, and wherein the first CC is
 a first subset list among the plurality of list, and the second CC is a second subset 
list among the plurality of lists as taught by GUAN. The motivation for doing so 
would be to increasing transmission bandwidth without having path loss in a carrier aggregation technology using subcarrier groups. 
In response to claim 9, 
ZHANG and Xiao don’t teach explicitly about wherein the transceiver is configured
 to transmit a message including a plurality of lists of CCs; and the first CC is a first 
subset list among the plurality of lists, and the second CC is a second subset list among the plurality of lists. 
GUAN in view of ZHANG and Xiao teaches wherein: the transceiver is 
configured to transmit a message including a plurality of lists of CCs (paragraph 105, network device 105 is equated to a transceiver, paragraph 566, TCI states with multiple CCs is equated to a plurality of lists of CCs, paragraph 567, configuring TCI states in an RRC message by a network device is read as the UE receives a message); and
the first CC is a first subset list among the plurality of lists, and the second CC is a second subset list among the plurality of lists (paragraphs 566-567, list of multiple CCs is interpreted as using plurality of list, predetermined CC group is read as interpreted as a subset of first and second CC). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify ZHANG and Xiao to use a transceiver is configured to transmit a message including a plurality of lists 
of CCs; and the first CC is a first subset list among the plurality of lists, and the 
second CC is a second subset list among the plurality of lists as taught by GUAN. The motivation for doing so would be to increasing transmission bandwidth without having path loss in a carrier aggregation technology using subcarrier groups. 
 	Claims 3, 10 and 17 are rejected under 35 U.S.C 103 (a) as being unpatentable over ZHANG et al. (hereinafter, “ZHANG”; 20210044403) in view of Xiao et al. (hereinafter, “Xiao”; 20220150019) and in further view of GUAN et al. (hereinafter, “GUAN-889”; WO 2020034889). (For citation purpose, examiner has used English translation of WO 2020034889. The filing date for WO 2020034889 is Aug/08/2019, therefore, it qualifies as a prior art under 35 U.S.C 103 (a)).
In response to claims 3, 10 and 17,
 	ZHANG and Xiao don’t teach explicitly about claim 3.
GUAN-889 in view of ZHANG and Xiao teaches wherein a set of TCI state
Identifiers(IDs) of the set of TCI states is applied for all downlink (DL) bandwidth parts (BWPs) or all uplink (UL) BWPs in the indicated CCs in case that the set of TCI states is, based on the MAC-CE, activated for the indicated CCs (paragraph 131 teaches using MAC-CE, beam is equated to downlink or uplink BWPs as well as CCs, TCI states is equated to TCI states, using MAC-CE for indicating TCI states explicitly teaches TCI states is based on MAC-CE, activating a TCI states by a network device via MAC-CE and receiving a signal on a beam is interpreted as a set of TCI state is applied is a downlink or uplink BWPs, paragraph 204 teaches using IDs with TCI states). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify ZHANG and Xiao to a set of TCI state identifiers (IDs) of the set of TCI states is applied for all downlink (DL) 
bandwidth parts (BWPs) or all uplink (UL) BWPs in the indicated CCs in case that the 
set of TCI states is, based on the MAC-CE, activated for the indicated CCs as taught 
by GUAN-889. The motivation for doing so would be to more accurate QCL reference to perform a beam estimation process in order to improve signal efficiency and DMRS process.



Allowable Subject Matter
Claims 5, 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20180332520……………. paragraphs 89 and 139.
20190174466……………. paragraphs 25, 27, 32, 36-37 and 41.
20190174449……………paragraphs 22, 27 and 62.
20190239245……………. paragraphs 24, 86-87 and 136.
20190281587……………. paragraphs 32 and 34-35.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABUSAYEED M HAQUE/Examiner, Art Unit 2466       

/DIANE L LO/Primary Examiner, Art Unit 2466